     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 13



 1
                         UNITED STATES DISTRICT COURT
 2                       SOUTHERN DISTRICT OF FLORIDA
 3
      KAROL NAIDUS, individually and ) Case No.: 0:21-cv-60428
 4    on behalf of all others similarly )
 5
      situated,                         ) CLASS ACTION
                                        )
 6    Plaintiff,                        ) CLASS ACTION COMPLAINT
 7                                      ) FOR DAMAGES
            vs.                         )
 8
                                        ) DEMAND FOR JURY TRIAL
 9    VOSS & KLEIN, LLC,                )
                                        )
10
      Defendant                         )
11                                      )
12                                      )
                                        )
13
                                        )
14                                      )
15
                                    INTRODUCTION
16
            1.    Plaintiff KAROL NAIDUS (“Plaintiff”) brings the instant class
17
      action claims against Defendant VOSS & KLEIN, LLC (“Defendant”) seeking
18
      redress for herself and the putative class under the Federal Fair Debt Collection
19
      Practices Act (“FDCPA”), which was enacted to “eliminate abusive debt
20
      collection practices by debt collectors.” 15 U.S.C. 1692(e). Defendant conducts
21
      its debt collection business in flagrant violation of the FDCPA by systematically
22
      and uniformly overshadowing and falsely informing consumers about their rights
23
      to dispute their debt, rights guaranteed by 15 U.S.C. § 1692g(b), and thus in
24
      violation of § 1692e and § 1692g.
25
                                     JURISDICTION
26
            2.    This Court has federal question jurisdiction pursuant to 15 U.S.C. §
27
      1692k(d) and 28 U.S.C. § 1331, since the claims alleged against the Defendant
28
      arise under the FDCPA.


                                        1
                             CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 13



 1
            3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),
 2    in that a substantial portion of the acts giving rise to this action occurred in this
 3    District as Plaintiff resides here and Defendant conducts business here.
 4                                         PARTIES
 5          4.     Plaintiff is an adult individual residing in Pompano Beach, Florida,
 6    and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3). The
 7    purported debt allegedly owed by Plaintiff is a “debt” and, in that the alleged debt
 8    that Defendant sought to collect was originally incurred, if at all, for personal,
 9    family or household purposes and is therefore a consumer debt within the
10    meaning of 15 U.S.C. § 1692a(5).
11          5.     Defendant is a debt collection law firm with its principal place of
12    business located in Pompano Beach, Florida. The principal purpose of Defendant
13    is the collection of debts in this state, and Defendant regularly attempts to collect
14    consumer debts alleged to be due to another using the mail and telephone.
15    Defendant is a ‘‘debt collector’’ as defined by the FDCPA, 15 U.S.C. § 1692a(6).
16                               STATEMENT OF FACTS
17    A.    The Account
18          6.     At some point prior to January 2021, Plaintiff allegedly took out a
19    consumer credit line from Kuhn’s Flooring Gallery. Plaintiff used the account to
20    make routine household and consumer purchases for her home and family. As
21    such, Plaintiff incurred a “debt” arising out of a transaction in which the money,
22    property, insurance, or services which are the subject of the transaction are
23    primarily for personal, family, or household purpose, and, therefore meets the
24    definition of a “debt” under 15 U.S.C. § 1692a(5).
25          7.     The account subsequently went into arrears.
26          8.     Thereafter, Defendant obtained The Account from Kuhn’s and on or
27    about January 12, 2021, sent Plaintiff a written collection correspondence in an
28    attempt to collect on The Account.
      B.    The Unlawful Collection Letter

                                         2
                              CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 13



 1
                 9.       On or about January 12, 2021, Defendant sent Plaintiff an initial
 2    collection letter. A redacted copy of the Letter is annexed hereto and made a part
 3    of this Complaint as Exhibit A.
 4               10.       In pertinent part, a particular statement contained within the second
 5    full paragraph of the Letter set forth:
 6

 7           We formally request that you pay $8,663.35to our office within thirty (30)
 8                                                   days.1
 9

10               Further, the concluding paragraph at the bottom of the Letter states as
11    follows:
12

13                    If you do not dispute the validity of the debt, in writing, or any portion
14         thereof, within thirty (30) days from receipt of this notice, we will assume the
15            debt is valid. Should you dispute the validity of the debt, or any portion
16    thereof, to this office within a thirty (30) day period, we will verify the debt and
17                                  mail a copy of such verification to you.2
18

19    C.         The Letter Misleads Plaintiff and Similar Consumers and is Deceptive
20               11.      Under the FDCPA, validation notice               must   be   effectively
21    communicated, and may not be overshadowed, confounded, or eviscerated by
22    other language or words as seen from the perspective of the least sophisticated
23    consumer.
24               12.      In stating that Plaintiff must make a payment within thirty (30) days
25    from the date of the letter (a shorter time than Plaintiff has to dispute the debt
26    and/or request validation), Defendant falsely and deceptively advises a consumer
27

28
      1
          Emphasis added by Plaintiff
      2
          Emphasis added by Plaintiff


                                                   3
                                        CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 13



 1
      that he or she must make the choice between making payment to avoid threatened
 2
      litigation and/or further collection efforts, or exercising his or her §1692(g) rights
 3
      to seek validation of the alleged debt. This overshadows and contradicts the 30
 4
      day dispute notice as no such requirement is mandated upon consumers per
 5
      §1692(g).
 6
            13.     Defendant’s correspondence overshadows a consumer’s right to
 7
      dispute or seek validation by unlawfully demanding payment before the thirty
 8
      (30) days after receipt provided by the FDCPA to trigger rights under §1692(g).
 9
            14.    In fact, Defendant seeks to unlawfully create an incentive for a
10
      consumer to bypass the right to dispute the debt by making payment and avoiding
11
      “legal action” that Defendant will initiate against the consumer. Defendant’s
12
      letter suggests to the least sophisticated consumer that disputing the debt within
13
      the thirty (30) day timeframe does not provide a consumer with the same benefit
14
      or incentive of simply making payment.
15
            15.    Such language lead Plaintiff as well would lead the least
16
      sophisticated consumer to believe that the most prudent choice is to make the
17
      payment on or before the thirty (30) day deadline, whether or not said consumer
18
      disputed the debt or wished to receive validation. After all, to forego the payment
19
      deadline and instead dispute the debt would guarantee that Plaintiff’s account
20
      would remain in collections and be subject to litigation over the alleged debt,
21
      when Plaintiff could simply make a payment and ensure that Defendant was to
22
      cease its collection efforts – which is all any consumer wishes when interfacing
23
      with a collection law firm.
24
            16.    Further, what Defendant fails to advise Plaintiff and other consumers
25
      in this correspondence is that once a payment is made and Defendant returns the
26
      account to the creditor client, Defendant does not have an obligation to respond to
27
      a consumer’s dispute and/or request for validation as Defendant is no longer
28
      collecting on the alleged debt – thus, the prohibitive bar on collecting the debt


                                         4
                              CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 13



 1
      when failing to respond to a consumer’s request for validation is of no
 2
      consequence to Defendant as Defendant will no longer be collecting the debt.
 3
      This is a fact that Defendant is unquestionably aware of when drafting and
 4
      sending out these form correspondences.
 5
            17.    Additionally, the concluding paragraph of the Letter is rife with
 6
      inaccuracies, falsehoods, and other contradictory language regarding Plaintiff’s
 7
      and other consumer’s rights under §1692(g).
 8
            18.    First, the Letter falsely advises Plaintiff and other consumers that
 9
      only a timely written dispute prohibits Defendant from presuming the debt is
10
      valid. However, this is patently false. The language of §1692(g)(a)(3) makes
11
      zero reference to such a dispute needing to be in writing.
12
            19.    Next, the Letter fails to advise Plaintiff and other consumers that
13
      only timely written disputes trigger Defendant’s obligation to prepare and
14
      produce “verification” or “validation” of the debt to the consumer. The language
15
      of §1692(g)(a)(4) makes it clear that a dispute which triggers a debt collector’s
16
      obligation to “verify” the debt, needs to be in writing. In fact, this particular
17
      sentence of the Letter makes no reference to a written dispute requirement.
18
            20.       The Letter is an example of form letters, substantially similar to
19
      likely hundreds of letters sent to consumers across the state.
20
                             CLASS ACTION ALLEGATIONS
21
            The Class
22
            21.      Plaintiff brings this case as a class action pursuant to Rules 23 of
23
      the Federal Rules of Civil Procedure on behalf of herself and all others similarly
24
      situated.
25
            22.     Plaintiff seek to represent a class defined as:
26
                    All consumers in the State of Florida who were sent
27
                    a letter that is identical to or is substantially the
28                  same form as the Letter by or on behalf of
                    Defendant, which seeks to collect an alleged

                                         5
                              CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 6 of 13



 1                  consumer debt, within one year prior to the filing of
 2                  this action and which was not returned as
                    undeliverable.
 3

 4    D.    Numerosity
 5          23.          The Letters are mass-mailed form letters that Defendant likely
 6    sends out to hundreds of consumers in Florida. Therefore, the members of the
 7    class are believed to be so numerous that joinder of all members is impractical.
 8          24.         Upon information and belief, Defendant sent or caused to be sent
 9    hundreds of similar deceptive Letters to consumers.
10          25.     The exact numbers and identities of class members are unknown at
11    this time and can only be ascertained through discovery. Identification of the
12    class members is a matter capable of ministerial determination from Defendant’s
13    records.
14          26.         Plaintiff reasonably believes that there are hundreds of consumers
15    who are members of the class.
16    E.    Common Questions of Law and Fact
17
            27.           There are common questions of law and fact raised in this
18
      Complaint which predominate over any questions affecting only individual class
19    members.
20          28.           The questions of law and fact common to the Class concern
21    whether Defendant’s practice of transmitting communications to consumers in the
22
      form of the Letter constitutes conduct which violates the FDCPA.
23
            29.          The following questions of law and fact common to the Class
24
      members are ripe for determination and are raised herein:
25                 a.       Did Defendant violate the FDCPA by engaging in conduct
26                 that overshadowed or was inconsistent with the disclosure of the
27                 consumer’s right to dispute the debt or request validation of the
28
                   debt?
      F.    Typicality

                                           6
                                CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 7 of 13



 1
             30.      Plaintiff’s claims are typical of the claims of the class members’
 2
      since each of the claims arises from receipt of a letter substantially similar to the
 3
      Letter sent to her by Defendant.
 4
      G.     Protecting the Interests of the Class Members
 5
             31.      Plaintiff will fairly and adequately represent the class members’
 6
      interests, all of whom are victims of Defendant’s unlawful and wrongful conduct.
 7
             32.      All of the class members’ claims arise from the very course of
 8
      conduct and specific activities complained of herein and require application of
 9
      the same legal principles.
10
             33.     Plaintiff has retained counsel experienced in bringing class actions
11
      and debt collection abuse claims and who stands ready, willing and able to
12
      represent the class.
13
      H.     Proceeding Via Class Action is Superior and Advisable
14
             34.    A class action is superior to other available methods for the
15
      fair   and    efficient adjudication of the controversy. Congress specifically
16
      provided, at 15 U.S.C. 1692k, for the commencement of class actions as a
17
      principal means of enforcing the FDCPA.
18
             35.      Absent a class action, most members of the class would find the
19
      cost of litigating their claims to be prohibitive and, therefore, would have no
20
      effective remedy at law.
21
             36.      The members of the class are generally unsophisticated
22
      individuals, whose rights will not be vindicated in the absence of a class action.
23
             37.      The class treatment of common questions of law and fact is also
24
      superior to multiple individual actions or piecemeal litigation in that it
25
      conserves the resources of the court and the litigants and promotes
26
      consistency and efficiency of adjudication.
27
             38.      Prosecution of separate actions could result in inconsistent or
28
      varying adjudications with respect to individual class members that would


                                         7
                              CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 8 of 13



 1
      establish incompatible standards of conduct for Defendant and other debt
 2    collectors. Conversely, adjudications with respect to individual class members
 3    would be dispositive of the interest of all other class members.
 4            39.    The amount of money at issue is such that proceeding by way of a
 5    class action is the only economical and sensible manner in which to vindicate the
 6    injuries sustained by Plaintiff and the other members of the Class.
 7
      I.      Plaintiff and the Putative Class Have Article III Standing
 8            40.    As a result of Defendant’s alleged violations of law by sending
 9    these form letters to Plaintiff and other similarly situated consumers without the
10    requisite disclosures, or in such a convoluted and confusing way so as to
11    eviscerate the effectiveness of such disclsures, as mandated by the FDCPA,
12    Defendant caused Plaintiff and the putative class members harm and/or injury
13    such that Article III standing is satisfied in at least the following, if not more,
14    ways:
15                  a. Invading Plaintiff’s and the putative class’ right to specific
16                  information mandated by the FDCPA to be provided by Defendant
17                  in each initial collection communication, including Plaintiff’s and
18                  the putative class’ right to dispute the alleged debt and/or request
19                  validation regardless of Defendant’s demand for payment prior to;
20                  b. Engaging in the unfair business practice of intentionally, falsely
21                  and deceptively depriving or interfering with Plaintiff’s and the
22                  putative class’ right to specific information mandated by the FDCPA
23                  to be provided by Defendant in each initial collection
24                  communication, including Plaintiff’s and the putative class’ right to
25                  dispute the alleged debt and/or request validation regardless of
26                  Defendant’s demand for payment prior to;
27                  c. Impermissibly causing Plaintiff and the putative class confusion
28                  and/or lack of knowledge and information such as to be provided by
                    Defendant in each initial collection communication, including

                                          8
                               CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 9 of 13



 1
                  Plaintiff’s and the putative class’ right to dispute the alleged debt
 2                and/or request validation regardless of Defendant’s demand for
 3                payment prior to;
 4                d. Causing Plaintiff and the putative class to expend needless time in
 5                receiving, researching and attempting to clarify and/or clearly
 6                explain information be provided by Defendant in each initial
 7                collection communication, including Plaintiff’s and the putative
 8                class’ right to dispute the alleged debt and/or request validation
 9                regardless of Defendant’s demand for payment prior to.
10                                       COUNT I
11            VIOLATIONS OF FDCPA SECTION 15 U.S.C. § 1692G(B)
12          41.     Each and every allegation contained in paragraphs 1 through 39 of
13    this Complaint is repeated, realleged and incorporated herein by reference.
14
            42.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
15
                   (a) Notice of debt; contents
16
                  Within five days after the initial communication with
17                a consumer in connection with the collection of any
                  debt, a debt collector shall, unless the following
18
                  information is contained in the initial communication
19                or the consumer has paid the debt, send the
20
                  consumer a written notice containing—
21
                  (b) Disputed Debts
22
                  If the consumer notifies the debt collector in writing
23
                  within the thirty day period described in subsection
24                (a) of this section, that the debt, or any portion
25
                  thereof, is disputed, or that the consumer requests the
                  name and address of the original creditor, the debt
26                collector shall cease collection of the debt, or any
27                disputed portion thereof, until the debt collector
                  obtains verification of the debt or a copy of a
28
                  judgment, or the name and address of the original


                                        9
                             CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 10 of 13



 1                 creditor, and a copy of such verification and
 2                 judgment, or name and address of the original
                   creditor, is mailed to the consumer by the debt
 3
                   collector. Collection activities and communications
 4                 that do not otherwise violate this subchapter may
 5
                   continue through the 30-day period referred to in
                   subsection (a) unless the consumer has notifed the
 6                 debt collector that the debt, or any portion of the
 7                 debt, is disputed, or that the consumer requests the
                   name and address of the original creditor. Any
 8
                   collection activities and communication during the
 9                 30-day period may not overshadow or be
                   inconsistent with the disclosure of the consumer’s
10
                   right to dispute the debt or request the name and
11                 address of the original creditor.
12
             43.   The Letter overshadows the disclosure of the consumer’s rights to
13
       dispute the date and therefore violates 15 U.S.C. § 1692g(b).
14
             44.   By virtue of the foregoing, Plaintiff and the putative class are
15
       entitled to recover damages as prayed for herein.
16
                                          COUNT I
17
              VIOLATIONS OF RFDCPA SECTION 15 U.S.C. § 1692G(B)
18
             45.     Each and every allegation contained in paragraphs 1 through 44 of
19
       this Complaint is repeated, realleged and incorporated herein by reference.
20
             46.   FDCPA, 15 U.S.C. § 1692e, provides in relevant part: “A debt
21
       collector may not use any false, deceptive, or misleading representation or means
22
       in connection with the collection of any debt.” Further, FDCPA, 15 U.S.C. §
23
       1692e(10), provides that it is unlawful to engage in “[T]he use of any false
24
       representation or deceptive means to collect or attempt to collect any debt or to
25
       obtain information concerning a consumer.”
26
             47.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
27
                    (a) Notice of debt; contents
28




                                         10
                              CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 11 of 13



 1
                   Within five days after the initial communication with
 2                 a consumer in connection with the collection of any
 3                 debt, a debt collector shall, unless the following
 4                 information is contained in the initial communication
 5                 or the consumer has paid the debt, send the
 6                 consumer a written notice containing—
 7

 8                 (b) Disputed Debts
 9
                   If the consumer notifies the debt collector in writing
10                 within the thirty day period described in subsection
                   (a) of this section, that the debt, or any portion
11
                   thereof, is disputed, or that the consumer requests the
12                 name and address of the original creditor, the debt
13
                   collector shall cease collection of the debt, or any
                   disputed portion thereof, until the debt collector
14
                   obtains verification of the debt or a copy of a
15                 judgment, or the name and address of the original
                   creditor, and a copy of such verification and
16
                   judgment, or name and address of the original
17                 creditor, is mailed to the consumer by the debt
18
                   collector. Collection activities and communications
                   that do not otherwise violate this subchapter may
19                 continue through the 30-day period referred to in
20                 subsection (a) unless the consumer has notifed the
                   debt collector that the debt, or any portion of the
21
                   debt, is disputed, or that the consumer requests the
22                 name and address of the original creditor. Any
23
                   collection activities and communication during the
                   30-day period may not overshadow or be
24                 inconsistent with the disclosure of the consumer’s
25                 right to dispute the debt or request the name and
                   address of the original creditor.
26

27           48.   The Letter falsely and deceptively creates an unlawful conflict
28     between a consumer’s decision to make a payment towards the debt, to avoid
       threatened litigation, and exercising his or her rights to dispute or request

                                         11
                              CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 12 of 13



 1
       validation of the debt. The Letter similarly does not advise a consumer that
 2     should payment be made prior to the 30 day time limit to dispute the debt, that
 3     Defendant no longer has any obligation to respond to a dispute or request for
 4     validation subsequent payment. The letter therefore violates 15 U.S.C. § 1692e
 5     and 1692e(10).
 6           49.        The Letter falsely and deceptively fails to advise Plaintiff and other
 7     consumers as to what his or her rights are as it relates to § 1692g. The Letter
 8     falsely informs Plaintiff and other consumers that a dispute must be in writing to
 9     ensure Defendant cannot presume the debt is valid. Further, the Letter falsely
10     and deceptively fails to advise Plaintiff and other consumers that only a written
11     dispute will trigger Defendant’s obligation to obtain and provide written
12     “validation” or “verification” of the debt. The letter therefore violates 15 U.S.C.
13     § 1692e and 1692e(10).
14           50.        By virtue of the foregoing, Plaintiff and the putative class are
15     entitled to recover damages as prayed for herein.
16                                     PRAYER FOR RELIEF
17           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
18     Class members the following relief against Defendant:
19                 a. That this action be certified as a class action on behalf of The Class,
20                      Plaintiff be appointed as the representative of The Class, and that
21                      Plaintiff’s Counsel be appointed as Class Counsel;
22                 b. For statutory damages up to $1,000.00 per named class member, and
23                      $500,00.00 or 1% of Defendant’s net worth for the consumer class
24                      members, whichever is the lesser, pursuant to 15 U.S.C. § 1692k;
25                 c. For reasonable attorneys’ fees and costs of suit pursuant to 15 U.S.C.
26                      § 1692k;
27                 d. For such further relief as this Court deems necessary, just, and
28                      proper.
                   e.

                                              12
                                   CLASS ACTION COMPLAINT
     Case 0:21-cv-60428-RS Document 1 Entered on FLSD Docket 02/23/2021 Page 13 of 13



 1
                                DEMAND FOR JURY TRIAL
 2          Please take notice that Plaintiff demands a trial by jury in this action.
 3

 4                                            RESPECTFULLY SUBMITTED,
                                              CRUMLEY LAW FIRM, P.A.
 5

 6                                            By: _____________________
                                              Benjamin H. Crumley
 7
                                              CRUMLEY LAW FIRM, P.A.
 8                                            Florida Bar No.: 18284
 9                                            Post Office Box 6018
                                              Jacksonville, FL 32236
10
                                              Telephone: (904) 359-5544
11                                            Facsimile: (904) 485-8422
                                              Email: ben@cwbfl.com
12
                                              Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         13
                              CLASS ACTION COMPLAINT
